Citation Nr: 1029230	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-32 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for kidney 
condition, claimed as renal failure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
condition.

3.  Entitlement to service connection for right jaw line squamous 
cell carcinoma, to include as due to exposure to herbicides 
and/or contaminated drinking water.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2009 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for kidney 
condition and entitlement to service connection for heart 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied service 
connection for a kidney disorder and a heart condition.  That 
decision was not appealed.

2.  The evidence added to the claims file since that August 2002 
decision raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted and so the claim 
of service connection for a kidney condition is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).
3.  New and material evidence has been submitted and so the claim 
of service connection for a heart condition is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board is reopening the claim for service connection for a 
right knee condition, there is no need to discuss compliance with 
VA duties to notify and assist the claimant, found at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); and Kent v. Nicholson, 20 
Vet. App. 1 (2006), concerning the attempt to reopen this claim.  
The Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been accomplished.

New and Material Evidence

In an August 2002 rating decision, the RO denied service 
connection for crescentic glomerular nephritis, claimed as renal 
failure, and heart condition left ventricle dysfunction.  The 
Veteran did not file a timely appeal and that decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the August 2002 rating decision, the evidence of 
record consisted of the Veteran's service treatment records, 
private hospital reports from Rome Memorial Hospital in January 
2002, private treatment records for Faxton-St. Luke's Healthcare 
from January 2002 to February 2002, and VA medical records from 
March 2002 to August 2002.  This rating decision denied service 
connection for both condition because these condition were not 
among the list of presumptive disabilities associated with 
herbicide exposure and the available scientific and medical 
evidence did not support the conclusion that these conditions 
were associated with the Veteran's conceded herbicide exposure.  
Thus, there was no evidence of a link between the Veteran's 
current conditions and his military service.  The new evidence 
submitted must therefore relate to that unestablished fact.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is newly submitted evidence that relates to 
an unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  

Evidence received since August 2002 consists of a November 2008 
letter from the Department of the Navy regarding the Camp Lejeune 
water registry, a screenshot from the Veterans Benefits Reference 
System (VBRS) regarding water contamination at Camp Lejeune, the 
February 2009 VA Compensation and Pension Bulletin, VA treatment 
records from October 2007 to July 2009, Social Security 
Administration (SSA) records, and information from the Agency for 
Toxic Substance & Disease Registry website, dated August 2008.  
As these records post-date the last rating decision, they satisfy 
the new requirement.

With regard to the material requirement, several of these records 
refer to water contamination at Camp Lejeune, North Carolina, the 
medical effects of which are still being determined.  The time 
period for this contamination is stated as from 1952 to 1987.  
Service personnel records indicate that the Veteran was stationed 
at Camp Lejeune from June 1968 to October 1968.  Thus, the record 
indicates that the Veteran was at Camp Lejeune while the 
contaminated well fields were supplying drinking water to 
multiple housing areas.  The record indicates that the Veteran 
was made aware of this in 2008, six years after the original 
claim was denied.  Hence, this potential in-service injury was 
not addressed in or contemplated by the earlier decision.

Consequently, because there is evidence which suggests an 
additional in-service occurrence, to wit exposure to contaminated 
drinking water, and alludes to a myriad of possible health 
conditions that could arise from this exposure, the new evidence 
raises a reasonable possibility of substantiating the claims.  
See 38 C.F.R. § 3.156.  Therefore, the Board finds that the 
Veteran's attempt to reopen his claims of entitlement to service 
connection for a kidney condition and a heart condition are 
successful.


ORDER

New and material evidence having been submitted, the claim for 
service connection for a kidney condition is reopened.

New and material evidence having been submitted, the claim for 
service connection for a heart condition is reopened.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed the 
steps to be taken in determining whether a VA examination is 
necessary prior to final adjudication of a claim. In disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The Court in McLendon observed that the third 
prong, which requires that the evidence of record "indicates" 
that the claimed disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 20 
Vet. App. at 83.  The evidence of record shows currently 
diagnosed kidney, heart, and skin conditions.  Likewise, the 
evidence suggests that exposure to contaminated drinking water 
could have detrimental health effects.  The specific effects on 
this veteran have not been fully investigated.  Therefore, 
medical opinions are required in order to determine the 
likelihood that the Veteran's current kidney, heart, and/or skin 
conditions are etiologically linked to his in-service exposure to 
contaminated drinking water.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The claims file must be sent to a VA 
examiner with the appropriate expertise order 
to determine the nature and etiology of the 
Veteran's kidney condition.  The claims 
folder should be furnished to the examiner 
for use in the study of this case.  The 
examiner is directed to review the Veterans 
Benefits Reference System (VBRS), the 
February 2009 VA Compensation and Pension 
Bulletin, and information from the Agency for 
Toxic Substance & Disease Registry, as well 
as any other VA materials on this subject,  
for a listing of the contaminants found in 
the water at Camp Lejeune.  Following a 
review of the relevant medical evidence in 
the claims file, the examiner must address 
the following questions:

a.  Does the Veteran have a current kidney 
disorder, to include crescentic 
glomerulonephritis or renal disease?  

b.  Is it at least as likely as not (50 
percent or greater degree of probability) 
that any diagnosed kidney disorder is 
attributable to the Veteran's military 
service, specifically his exposure to 
contaminated water while stationed at Camp 
Lejeune, North Carolina?

Use of the "at least as likely as not" 
language in responding is required.

The term "as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound to 
find in favor of causation as to find against 
causation.  More likely and as likely support 
the contended causal relationship; less 
likely weighs against the claim.

A rationale must be provided for any opinion 
expressed.  If the clinician finds it 
impossible to provide any requested opinion 
without resort to pure speculation, he or she 
should so indicate.

2.  The claims file must be sent to a VA 
examiner with the appropriate expertise order 
to determine the nature and etiology of the 
Veteran's heart condition.  The claims folder 
should be furnished to the examiner for use 
in the study of this case.  The examiner is 
directed to review the Veterans Benefits 
Reference System (VBRS), the February 2009 VA 
Compensation and Pension Bulletin, and 
information from the Agency for Toxic 
Substance & Disease Registry, as well as any 
other VA materials on this subject,  for a 
listing of the contaminants found in the 
water at Camp Lejeune.  Following a review of 
the relevant medical evidence in the claims 
file, the examiner must address the following 
questions:

a.  Does the Veteran have a current heart 
disorder, to include coronary artery 
disease?  

b.  Is it at least as likely as not (50 
percent or greater degree of probability) 
that any diagnosed heart disorder is 
attributable to the Veteran's military 
service, specifically his exposure to 
contaminated water while stationed at Camp 
Lejeune, North Carolina?

Again, use of the "at least as likely as 
not" language, defined above, is required 
and a rationale must be provided for any 
opinion expressed.  If the clinician finds it 
impossible to provide any requested opinion 
without resort to pure speculation, he or she 
should so indicate.

3.  The claims file must be sent to a VA 
examiner with the appropriate expertise order 
to determine the nature and etiology of the 
Veteran's skin condition.  The claims folder 
should be furnished to the examiner for use 
in the study of this case.  The examiner is 
directed to review the Veterans Benefits 
Reference System (VBRS), the February 2009 VA 
Compensation and Pension Bulletin, and 
information from the Agency for Toxic 
Substance & Disease Registry, as well as any 
other VA materials on this subject,  for a 
listing of the contaminants found in the 
water at Camp Lejeune.  Following a review of 
the relevant medical evidence in the claims 
file, the examiner must address the following 
questions:

a.  Does the Veteran have a current skin 
disorder, to include squamous cell 
carcinoma?  

b.  Is it at least as likely as not (50 
percent or greater degree of probability) 
that any diagnosed skin disorder is 
attributable to the Veteran's military 
service, including his exposure to 
contaminated water while stationed at Camp 
Lejeune, North Carolina, and his exposure 
to herbicides?

Again, use of the "at least as likely as 
not" language, defined above, is required 
and a rationale must be provided for any 
opinion expressed.  If the clinician finds it 
impossible to provide any requested opinion 
without resort to pure speculation, he or she 
should so indicate.

4.  Thereafter, the AMC/RO must readjudicate 
the claims of service connection for a kidney 
condition, a heart condition, and a skin 
condition on the basis of all pertinent 
evidence of record and all governing law and 
regulations.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
which should contain notice of all relevant 
actions taken on the claims for benefits, and 
set forth all pertinent evidence and 
governing law and regulations.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


